UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2015 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2015 Semiannual Report to Shareholders Deutsche MLP & Energy Infrastructure Fund Contents 4 Letter to Shareholders 5 Portfolio Management Team 5 Portfolio Summary 7 Investment Portfolio 10 Statement of Assets and Liabilities 12 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 29 Information About Your Fund's Expenses 31 Advisory Agreement Board Considerations and Fee Evaluation 34 Account Management Resources 36 Privacy Statement Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investments in securities of master limited partnerships (MLPs) involve risks that differ from investments in common stock, including risks related to: limited control and limited rights to vote on matters affecting the MLP, potential conflicts of interest between the MLP and the MLP’s general partner, cash flows, dilution and the general partner’s right to require unit-holders to sell their common units at an undesirable time or price. The fund concentrates its investments in the group of industries comprising the energy infrastructure sector, and will therefore be susceptible to adverse economic, environmental, business, regulatory or other occurrences affecting that sector, including among others: substantial price volatility, fluctuations in commodity prices; reduced availability and consumer demand. A change in current tax law or a change in the underlying business mix of a given MLP could result in an MLP being treated as a corporation for U.S. federal income tax purposes (rather than a partnership), which would result in the MLP being required to pay U.S. federal income tax (as well as state and local income taxes) on its taxable income which could reduce the amount of cash available for distribution, result in a reduction of the value of the fund’s investment, or lower income to the fund. The fund’s strategy of investing to a significant degree in MLPs results in the fund being taxed as a regular corporation and involves complicated accounting, tax and valuation issues — especially in the calculation of the fund’s share price. Unlike a traditional open-end mutual fund, the fund is subject to U.S. federal income tax on its taxable income at the graduated rates applicable to corporations, will not benefit from current favorable federal income tax rates on long-term capital gains, and will be subject to state and local, and possibly foreign, income taxes. Refer to the prospectus for more details about tax risks. The securities markets are volatile and the market prices of the fund’s securities may decline. If the market prices of the securities owned by the fund fall, the value of your investment in the fund will decline. Fund management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Please read the prospectus for more information. Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Team John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2015. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Co-Head and Chief Investment Officer of Liquid Real Assets for Deutsche Asset & Wealth Management. Investment industry experience began in 1996. — BS, University of Southern California. Manoj H. Patel, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2015. — Joined Deutsche Asset & Wealth Management in 2011; previously worked as a Director and Portfolio Manager of infrastructure securities funds at Brookfield Investment Management. — Co-Head of Infrastructure Securities and Co-Lead Portfolio Manager: Chicago. — Investment experience began in 2002. — BSc, Indiana University-Bloomington. Francis Greywitt, Director Portfolio Manager of the fund. Began managing the fund in 2015. — Joined Deutsche Asset & Wealth Management in 2005; previously has worked as a REIT analyst with KeyBanc Capital Markets covering the office sector. — Co-Head of Infrastructure Securities and Co-Lead Portfolio Manager: Chicago. — Investment industry experience began in 1999. — BBA, St. Bonaventure University; MBA, University of Chicago. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2015 (59.5% of Net Assets) 1. Enbridge Energy Partners LP A master limited partnership that transports and stores hydrocarbon energy 9.2% 2. Energy Transfer Partners LP Owns and operates a diversified portfolio of energy assets 8.2% 3. Boardwalk Pipeline Partners LP Transports, gathers and stores natural gas 6.8% 4. Columbia Pipeline Partners LP Owns, operates and develops a portfolio of pipelines, storage and related midstream assets 6.6% 5. Plains All American Pipeline LP Involved in interstate and intrastate crude oil pipeline transportation and crude oil terminalling storage activities 5.5% 6. TransCanada Corp. A company focused on natural gas transmission and power services 5.1% 7. Energy Transfer Equity LP A limited partnership involved in the natural gas midstream, transportation, and storage business, as well as a retail propane business 5.0% 8. Cheniere Energy Partners LP Develops, owns and operates, through its subsidiary, the Sabine Pass LNG receiving terminal currently under construction in western Cameron Parish, Louisiana 5.0% 9. Inter Pipeline Ltd. Operates as a major petroleum transportation, bulk liquid storage and natural gas liquids extraction company 4.1% 10. Keyera Corp. An independent natural gas and natural gas liquids midstream company that operates in western Canada 4.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 7. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 34 for contact information. Investment Portfolio as of May 31, 2015 (Unaudited) Shares Value ($) Long Positions 106.8% Master Limited Partnerships 63.7% Crude Oil & Refined Products 6.0% Buckeye Partners LP Sunoco Logistics Partners LP Diversified Midstream 31.9% Enbridge Energy Partners LP Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Plains All American Pipeline LP Fee-Based Gathering & Processing 3.6% Crestwood Midstream Partners LP Natural Gas Pipelines & Storage 22.2% Boardwalk Pipeline Partners LP Cheniere Energy Partners LP Columbia Pipeline Partners LP Spectra Energy Partners LP Total Master Limited Partnerships (Cost $1,548,468) Common Stocks 28.5% Crude Oil & Refined Products 4.1% Inter Pipeline Ltd. Diversified Midstream 14.6% Enbridge Income Fund Holdings, Inc. Pembina Pipeline Corp. Spectra Energy Corp. TransCanada Corp. Fee-Based Gathering & Processing 7.6% AltaGas Ltd. Keyera Corp. Natural Gas Pipelines & Storage 2.2% Cheniere Energy, Inc.* Total Common Stocks (Cost $728,623) Cash Equivalents 14.6% Central Cash Management Fund, 0.09% (a) (Cost $361,079) % of Net Assets Value ($) Total Long Positions (Cost $2,638,170)† Other Assets and Liabilities, Net ) ) Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $2,638,170. At May 31, 2015, net unrealized depreciation for all securities based on tax cost was $5,245. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $56,924 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $62,169. Shares Value ($) Common Stocks Sold Short 2.6% Commodity Gathering & Processing 0.7% Targa Resources Corp. Diversified Midstream 1.9% Kinder Morgan, Inc. Williams Companies, Inc. Total Common Stocks Sold Short (Proceeds $69,489) * Non-income producing security. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Master Limited Partnerships (b) $ $
